Exhibit 10.3

RESTRICTED STOCK AGREEMENT BY AND BETWEEN

SIGNATURE GROUP HOLDINGS, INC. AND G. CHRISTOPHER COLVILLE

SIGNATURE GROUP HOLDINGS, INC.

2006 PERFORMANCE INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated as of
May 3, 2013 (the “Award Date”) by and between Signature Group Holdings, Inc., a
Nevada corporation (the “Corporation”), and G. Christopher Colville (the
“Grantee”).

W I T N E S S E T H

WHEREAS, pursuant to the Signature Group Holdings, Inc. 2006 Performance
Incentive Plan (the “Plan”), as amended, the Corporation hereby grants to the
Grantee, effective as of the date hereof, a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Plan; and

NOW THEREFORE, in consideration of services rendered and to be rendered by the
Grantee, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning given to such terms in the Plan.

2. Grant. Subject to the terms of this Award Agreement, the Corporation hereby
grants to the Grantee an Award with respect to an aggregate of Two Hundred Fifty
Thousand (250,000) restricted shares of Common Stock of the Corporation (the
“Restricted Stock”).

3. Vesting. The Restricted Stock shall vest as follows: (i) the first
installment of 125.000 shares shall vest on November 3, 2013, and (ii) the final
installment of $125,000 shares shall vest on May 3, 2014; provided, however,
that the Restricted Stock shall be subject to restrictions on transfer pursuant
to Section 6 of this Award Agreement. Notwithstanding anything to the contrary,
in the event that you are not re-elected to the Company’s Board of Directors for
any reason at the 2013 Annual Meeting of Stockholders (or any adjournment or
postponement thereof), the Shares shall immediately accelerate in full and
repurchase right of the Company for any unvested shares under this Agreement
shall lapse with respect to such unvested Shares.

4. Employment. Nothing contained in this Award Agreement or the Plan constitutes
an employment or service commitment by the Corporation or any of its
Subsidiaries, affects the Grantee’s status, if he or she is an employee, as an
employee at will who is subject to termination without cause, confers upon the
Grantee any right to remain employed by or in service to the Corporation or any
of its Subsidiaries, interferes in any way with the right of the Corporation or
any of its Subsidiaries at any time to terminate such employment or services, or
affects the right of the Corporation or any of its Subsidiaries to increase or
decrease the Grantee’s other compensation or benefits. Nothing in this
paragraph, however, is intended to adversely affect any independent contractual
right of the Grantee under any written employment agreement or other agreement
with the Corporation.

5. Dividend and Voting Rights. After the Award Date, the Grantee shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to Section 8 hereof.



--------------------------------------------------------------------------------

6. Restrictions on Transfer and Sale. Prior to the time they have become vested
pursuant to Section 3 hereof, or Section 7 of the Plan (the “Restricted Transfer
and Sale Date”), neither the Restricted Stock, nor any interest therein, amount
payable in respect thereof, or Restricted Property (as defined in Section 8
hereof) may not be sold, assigned, transferred, pledged or otherwise disposed
of, alienated or encumbered. The transfer restrictions in the preceding sentence
shall not apply to (a) transfers to the Corporation or (b) transfers by will or
the laws of descent and distribution, provided, however that any Restricted
Stock so transferred shall remain subject to all other transfer restrictions
until the Restricted Transfer and Sale Date.

7. Stock Certificates.

(a) Book Entry Form. The Corporation shall, in its discretion, issue the shares
of Restricted Stock subject to the Award either (i) in certificate form as
provided in Section 7(b) below or (ii) in book entry form, registered in the
name of the Grantee with notations regarding the applicable restrictions on
transfer imposed under this Award Agreement.

(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Grantee by
the Corporation prior to the Restricted Transfer and Sale Date shall be
immediately redelivered by the Grantee to the Corporation to be held by the
Corporation until the restrictions on such shares shall have lapsed. Such
certificates shall bear the following legend and any other legends the
Corporation may determine to be necessary or advisable to comply with all
applicable laws, rules, and regulations:

“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under a
Restricted Stock Award Agreement entered into between the registered owner and
Signature Group Holdings, Inc. A copy of such Agreement is on file in the office
of the Secretary of Signature Group Holdings, Inc.”

(c) Delivery of Certificates upon Lapse of Restrictions. Promptly after the
lapse of the restrictions on any shares of Restricted Stock pursuant to
Section 6 hereof, the Change in Control Agreement, or Section 7 of the Plan and
the satisfaction of any and all related tax withholding obligations pursuant to
Section 9 hereof, the Corporation shall, as applicable, either remove the
notations on any shares of Restricted Stock issued in book entry form or deliver
to the Grantee a certificate or certificates evidencing the number of shares of
Restricted Stock for which the transfer and sale restrictions in Section 6 have
lapsed. The Grantee (or the beneficiary or personal representative of the
Grantee in the event of the Grantee’s death or disability, as the case may be)
shall deliver to the Corporation any written statements or agreements required
pursuant to Section 8.1 of the Plan. The shares so delivered shall no longer be
restricted shares hereunder.

8. Adjustments upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Section 7.1 of the Plan, the
Administrator will make adjustments if appropriate in the number and kind of
securities that may become vested under the Award. If any such adjustment is
made under Section 7.1 of the Plan or an event described in Section 7.3 of the
Plan shall occur, and the shares of Restricted Stock are not fully vested upon
such event or prior thereto, the restrictions applicable to such shares of
Restricted Stock shall continue in effect with respect to any consideration,
property or other securities (the “Restricted Property” and, for the purposes of
this Award Agreement, “Restricted Stock” shall include “Restricted Property,”
unless the context otherwise requires) received in respect of such Restricted
Stock. Such Restricted Property shall vest at such times and in such proportion
as the shares of



--------------------------------------------------------------------------------

Restricted Stock to which the Restricted Property is attributable vest, or would
have vested pursuant to the terms hereof if such shares of Restricted Stock had
remained outstanding. To the extent that the Restricted Property includes any
cash (other than regular cash dividends provided for in Section 5 hereof), such
cash shall be invested, pursuant to policies established by the Administrator,
in interest bearing, FDIC-insured (subject to applicable insurance limits)
deposits of a depository institution selected by the Administrator, the earnings
on which shall be added to and become a part of the Restricted Property.

9. Tax Withholding. The Corporation (or any of its Subsidiaries last employing
the Grantee) shall be entitled to require a cash payment by or on behalf of the
Grantee and/or to deduct from other compensation payable to the Participant any
sums required by federal, state or local tax law to be withheld with respect to
the vesting of any Restricted Stock.

10. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Grantee at the Grantee’s last address
reflected on the Corporation’s payroll records, or at such other address as
either party may hereafter designate in writing to the other. Any notice shall
be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Grantee is no longer employed by or ceases
to provide services to the Corporation or a Subsidiary, notice shall be deemed
to have been duly given five business days after the date mailed in accordance
with the foregoing provisions of this Section 10.

11. Plan. The Award and all rights of the Grantee under this Award Agreement are
subject to all of the terms and conditions of the provisions of the Plan,
incorporated herein by this reference. The Grantee agrees to be bound by the
terms of the Plan and this Award Agreement. The Grantee acknowledges reading and
understanding the Plan, the Prospectus for the Plan, and this Award Agreement.
In the event of a conflict or inconsistency between the terms and condition of
this Award Agreement and of the Plan, the terms and conditions of the Plan shall
govern. Unless otherwise expressly provided in other sections of this Award
Agreement, provisions of the Plan that confer discretionary authority on the
Board or the Administrator do not (and shall not be deemed to) create any rights
in the Grantee unless such rights are expressly set forth herein or are
otherwise in the sole discretion of the Board or the Administrator so conferred
by appropriate action of the Board or the Administrator under the Plan after the
date hereof.

12. Entire Agreement. This Award Agreement and the Plan together constitute the
entire agreement with respect to the subject matter hereof and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof. The Plan may be amended pursuant to
Section 8.6 of the Plan. This Award Agreement may be amended by the Board from
time to time. Any such amendment must be in writing and signed by the
Corporation. Any such amendment that materially and adversely affects the
Grantee’s rights under this Agreement requires the consent of the Grantee in
order to be effective with respect to the Award. The Corporation may, however,
unilaterally waive any provision hereof in writing to the extent such waiver
does not adversely affect the interests of the Grantee hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

13. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.



--------------------------------------------------------------------------------

14. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

15. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada without regard to
conflict of law principles thereunder.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Grantee has hereunto
set his or her hand as of the date and year first above written.

 

SIGNATURE GROUP HOLDINGS, INC.,

a Nevada corporation

By:

 

/s/ Kyle Ross

 

Kyle Ross

 

Chief Financial Officer

GRANTEE

/s/ G. Christopher Colville

Signature

G. Christopher Colville

Print Name